Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method (i.e., a process) in claims 1-8 ,a gaming machine (i.e., a machine) in claims 9-15, and a tangible non-transitory computer readable medium (i.e. a manufacture) in claim 16-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A method for controlling the operation of a gaming machine, the method including: 
(a) in response to a play input entered through a player input device of the gaming machine and under control of a processing system of the gaming machine, causing a display system of the gaming machine to display a base result representation in a first area of the display system; 
(b) under control of the processing system, causing the display system to display a bonus feature prize selector, a bonus feature control selector, and a number of bonus feature prize tiers in a second area of the display system separate from the first area of the display system; 
(c) in response to a trigger condition for the play input and under control of the processing system, causing the display system to display an operation of the bonus feature prize selector to select a current prize from among the number of bonus feature prize tiers and causing the display system to display an operation of the bonus feature control selector to select a control outcome, the control outcome being selected from a group comprising at least an award outcome and an upgrade outcome; 
(d) in response to the selected control outcome comprising the upgrade outcome and under control of the processing system, causing the bonus feature prize selector to replace the current prize with a selection from among a subset of the number of bonus feature prize tiers comprising each bonus feature prize tier having a value higher than a prior value of the current prize; and 
(e) in response to the selected control outcome comprising the award outcome and under control of the processing system, awarding the current prize.  

The claim elements underlined above, concern Mental Processes including observation, evaluation and judgement, and Certain Methods of Organizing Human Activity including commercial interactions involving contracts, obligations and managing personal behavior including social activities and following rules that have been identified by the courts as an Abstract Ideas
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine, a player input device, a display, and a processing system it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a gaming machine, a player input device, a display, and a processing system amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0002], [0046], [0048], [0065]-[0067], [0077]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0002], [0046], [0048], [0065]-[0067], [0077]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed July 1st, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 2 through 7 , section I of the Applicant’s response the Applicant presents various arguments concerning the pending rejection of claims under 35 U.S.C. §101 including:
i) that the claimed invention is not directed to the abstract grouping of a Mental process because it cannot be performed in the mind (Page 4 of the Applicant’s remarks);
ii) that the claimed invention is integrated into a practical application through improving the user interface over prior art systems by providing a specific manner of providing prizes from a primary game using a bonus feature control selector and that this particular manner of presentation improves the functioning of the machine by providing a novel way to display gaming outcomes (Pages 4 & 5 of the Applicant’s remarks); 
iii) that the court’s decision in Core Wireless Licensing v. LG Elecs. Inc. 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018) would support the patent eligibility of the claimed invention in recognizing that improvements to interfaces can support the presence of a practical application in a claimed invention (Pages 5 & 6 of the Applicant’s remarks); and
iv) that the claimed invention is further eligible when considered under step 2B of the Alice/Mayo framework because the claims present significantly more than the mere abstract idea embodied as combination of abstract limitations describing presentation of a bonus feature and selector on a gaming machine that were not well-understood, routine or conventional in the field (Pages 6 & 7 of the Applicant’s remarks).
Responsive to the proceeding Applicant’ arguments summarized above, the following is respectfully noted
i.a) Insomuch as the claimed invention concern the processes of observation, evaluation and judgement performable in the human mind it reflects the abstract grouping of Mental Processes as enumerated by the courts.  While the claims do respectively include the implementation of these mental processes with the use of certain generic computing components, the courts have noted that such would not in of itself impart patent eligibility as proposed “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).
ii.a) The list of defined practical applications as presented in MPEP 2106.05 does not the presentation or realization of an interface in of itself as sufficient to support the presence of a practical application as proposed.  Additionally, the courts have noted, that the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”). 
iii.a) In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., the court identified improvements over conventional user interface to increase the efficiency of using mobile devices can be sufficient to define patent eligible subject matter.  The Applicant's arguments, do not identify the proposed corresponding improvement to technology that is reflected in the claimed invention and would mirror the improvements over conventional user interface to increase the efficiency of using mobile devices identified in Core Wireless.  The mere inclusion of an interface and the selective display of information associated therewith is not sufficient to define patent eligible subject matter as proposed and would further stand at odds with additional guidance provided by Apple v. Ameranth 842 F.3d 1229, 120 U.S.P.Q.2d 1844 (Fed. Cir. 2016).
iv.a) As noted in section (ii.a) presented herein above the novelty of the abstract portions of the claimed invention is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.  Additionally, it is noted that the decision in Berkheimer v. HP, Inc, and April 19th 2018 USPTO memo concerning the same, focus on if the Additional Elements (i.e. non-abstract portions) of the claimed invention represent well-understood, routine, and conventional activity.  Relating to the preceding the rejection of record identifies portion of the Applicant’s specification and the requirements thereof as set forth by 37 CFR 1.71 to support the factual determination that that the claimed additional elements of the claimed invention represent well-understood, routine, and conventional activity at the time of invention.
Continuing on pages 7 through 11 , section II of the Applicant’s response the Applicant presents various arguments concerning the pending rejection of claims under 35 U.S.C. §103 and the prior art references of Baerlocher et al (US 5,788,573) and/or Baerlocher et al in view of Harris (US 8,460,082).
The applicant presented arguments are reasonably persuasive and according this rejection has been withdrawn.

Based on the preceding the rejection of claims under 35 U.S.C. §101 is respectfully  maintained.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715